UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2191



FAYEGH JADALI, M.D., Ph.D,

                                              Plaintiff - Appellant,

          versus


ALAMANCE REGIONAL MEDICAL CENTER,
INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-214-1)


Submitted: February 16, 2006               Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fayegh Jadali, Appellant Pro Se. Stephen Douglas Dellinger,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fayegh    Jadali   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

his civil action.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Jadali v. Alamance Regional Med. Ctr., Inc.,

No. CA-04-214-1 (M.D.N.C. Sept. 22, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -